Per Curiam:

This is an appeal from a judgment of the district court of Leavenworth county denying appellant’s application for a writ of habeas corpus.
The appellant’s sole contention is that he was sentenced for first degree robbery to a term of not less than ten years (G. S. 1949, 21-530), and that the minimum sentence was unauthorized in view of the provisions of G. S. 1957 Supp., 62-2239, which purportedly limited the minimum sentence which the sentencing court might impose to seven years.
This same contention was made in State v. O’Connor, 186 Kan. 718, 353 P. 2d 214, and the matter was thoroughly dealt with therein and the conclusions reached by this court are controlling in this case.
The judgment of the trial court is affirmed on authority of State v. O’Connor, supra.